         Case 2:20-cv-01901-JDP Document 9 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ADAMS,                                      No. 2:20-cv-01901 JDP P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA PRISON INDUSTRY
      AUTHORITY, et al.,
15
                          Defendants.
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this action pursuant 42 U.S.C.

19   § 1983. He has filed an application to proceed in forma pauperis and a prisoner account trust

20   statement. ECF Nos. 2 & 5. Those filings made the proper showing and were granted by

21   separate order.

22          Pursuant to 28 U.S.C. § 1915(b)(1), plaintiff must pay the $350 filing fee required by 28

23   U.S.C. § 1914(a). Plaintiff is assessed an initial partial filing fee of 20 percent of the greater of

24   (a) the average monthly deposits to plaintiff’s trust account; or (b) the average monthly balance in

25   plaintiff’s account for the six-month period immediately preceding the filing of the complaint. 28

26   U.S.C. § 1915(b)(1). Thereafter, plaintiff must make monthly payments of 20 percent of the

27   preceding month’s income credited to his trust account. 28 U.S.C. § 1915(b)(2).

28          The agency having custody of plaintiff is required to forward to the Clerk of the Court the
         Case 2:20-cv-01901-JDP Document 9 Filed 10/09/20 Page 2 of 2

 1   initial partial filing fee, if funds exist, as well as payments from plaintiff’s account each time the
 2   amount in the account exceeds $10, until the filing fee is paid. Id.
 3          The Clerk of the Court shall serve a copy of this order and a copy of plaintiff’s in forma
 4   pauperis application upon the Director of the California Department of Corrections and
 5   Rehabilitation and deliver a copy of this order to the Clerk’s financial division.
 6          So ordered.
 7   Dated: October 7, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
